



Exhibit 10.11.2


SECOND AMENDMENT TO AMENDED AND RESTATED SUPPLY AGREEMENT




THIS SECOND AMENDMENT TO AMENDED AND RESTATED SUPPLY AGREEMENT (this
“Amendment”), is made as of February 23, 2012 by and between DSW Leased Business
Division LLC, an Ohio limited liability company (“DSW Leased”), successor by
assignment of DSW Inc., an Ohio corporation (“DSW”), each having a business
address of 810 DSW Drive, Columbus, Ohio 43219, and Stein Mart, Inc., a Florida
corporation (“Stein Mart”) with a business address of 1200 Riverplace Boulevard,
Jacksonville, Florida 32207.


Background


A.    DSW and Stein Mart entered into an Amended and Restated Supply Agreement,
dated as of May 30, 2006 (the “Agreement”), whereby Supplier agreed to supply
Merchandise to Stein Mart.


B.    DSW and Stein Mart entered into a First Amendment to the Agreement, dated
August 26, 2008, whereby the parties agreed to extend the term of the Agreement.




C.    DSW assigned to DSW Leased, its wholly-owned subsidiary, all of its right
title and interest under the Agreement, effective as of January 27, 2012.


D.    The parties desire to further amend the Agreement on the terms set forth
in this Amendment.


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Amendment, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto, each
intending to be legally bound, agree as follows:


1.     Definitions. Defined terms used in this Amendment shall have the meaning
ascribed to them in the Agreement.


2.    Term. Section 7.1 shall be deleted in its entirety and replaced with the
following in lieu thereof:


7.1 Basic Term and Renewals.     The term of this Agreement shall commence on
May 30, 2006 and shall continue until December 31, 2014 (the “Initial Term”).
Upon the expiration of the Initial Term, this Agreement shall automatically be
extended for additional periods of one (1) year each (each such period shall be
referred to as a “Renewal Period”) unless either party gives the other written
notice of its intent not to renew the Agreement at least two hundred and seventy
(270) days prior to the expiration of the Initial Term or applicable Renewal
Period.


3.    Agreement in Effect. Except as set forth herein, all other terms and
conditions of the Agreement shall remain in full force and effect.


4.    Controlling Law. This Amendment and all questions relating to its
validity, interpretation, performance and enforcement (including, without
limitation, provisions concerning limitations of actions), shall be governed by
and construed in accordance with the laws of the State of Florida.


IN WITNESS WHEREOF, the parties have executed and delivered this Amendment by
their duly authorized officers as of the date first above written.
            
DSW LEASED BUSINESS DIVISION LLC


By:____________________
Title:__________________


STEIN MART, INC.


By:_____________________
Title:_____________________





